DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a filing on July 20th, 2020.
Claims 1-7 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20th , 2020 and March 30th, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAMURA (CN-103797452).

As per claim 1, NAKAMURA teaches A display system, comprising: a display; and a controller that controls the display so that the display displays an icon representing a status of a secondary battery, wherein the icon represents one of a first indication and a second indication by an increase or decrease of a scale in a display region of the icon, and represents the other one of the first indication and the second indication by an amount indicated by a size of a display area of the icon, the first indication representing an amount of battery remained in the secondary battery, the second indication representing a full charge capacity of the secondary battery. NAKAMURA see at least, Fig. 1 and [0010] wherein a block diagram can be seen in which has a information display device of a hybrid vehicle, in which the displayed content shows a battery icon in which can be decreased/increased of a scaled display region of an icon. This can be seen clearly in Fig. 5 in which the battery is displayed as full, half charged, increasing charge, decreasing charge, and etc.)

As per claim 2, NAKAMURA teaches The display system according to claim 1, wherein the icon represents the first indication by the increase or decrease of the scale, and the second indication by the amount indicated by the size of the display area, the scale decreases with a decrease of the first indication, and the display area decreases with a decrease of the second indication. (NAKAMURA see at least, Fig. 5 wherein the battery icon is indicated and shows the icon changing shape in various directions to broadcast how charged a battery is. The battery scale can be decreased/increased to show this change.)

As per claim 3, NAKAMURA teaches The display system according to claim 1, wherein the scale increases and decreases in a predetermined direction, and the display area varies by the icon changing in shape in a direction perpendicular to the predetermined direction. (NAKAMURA, see at least, Fig. 5 wherein the battery icon is indicated and shows the icon changing shape in various directions to broadcast how charged a battery is.)

As per claim 4, NAKAMURA teaches The display system according to claim 3, wherein the shape of the icon varies in the direction perpendicular to the predetermined direction, while keeping an aspect ratio of the icon. (NAKAMURA see at least, Fig. 5 wherein the battery icon is indicated and shows the icon changing shape in various directions to broadcast how charged a battery is.)

As per claim 5, NAKAMURA teaches The display system according to claim 1, wherein the icon has a shape which is a profile shape of a battery case, and the increase or decrease of the scale is displayed in a segment display. (NAKAMURA, see at least, Fig. 5 wherein the battery icon is indicated and shows the icon changing shape in various directions to broadcast how charged a battery is.)

As per claim 6, NAKAMURA teaches A vehicle, comprising: the secondary battery; and the display system according to claim 1. (NAKAMURA, see at least, Figure 1 and [0010] wherein the present system is used within a hybrid vehicle. Examiner notes that hybrid vehicles have a secondary battery.)

As per claim 7, NAKAMURA teaches A method of display of a status of a secondary battery, the method comprising: obtaining a first indication representing an amount of battery remained in the secondary battery; obtaining a second indication representing a full charge capacity of the secondary battery; and displaying an icon representing the status of the secondary battery on a display, wherein the icon represents one of the first indication and the second indication by an increase or decrease of a scale in a display region of the icon, and the other one of the first indication and the second indication by an amount indicated by a size of a display area of the icon. (NAKAMURA, see at least, Fig. 1 and [0010] wherein a block diagram can be seen in which has a information display device of a hybrid vehicle, in which the displayed content shows a battery icon in which can be decreased/increased of a scaled display region of an icon. This can be seen clearly in Fig. 5 in which the battery is displayed as full, half charged, increasing charge, decreasing charge, and etc.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661